Citation Nr: 1609261	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  01-05 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

4.  Entitlement to an effective date prior to January 31, 2012, for the grant of service connection for tinnitus.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to an effective date prior to January 31, 2012, for the grant of service connection for bilateral hearing loss.

7.  Entitlement to an initial compensable rating for erectile dysfunction.

8.  Entitlement to an effective date prior to September 28, 2012, for the grant of service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970.

This matter is on appeal from a July 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

This claim was originally remanded by the Board in March 2005 and, after the requirements of that remand were completed, the Board denied the Veteran's claim in a January 2007 decision.  The Veteran appealed the January 2007 decision to the United States Court of Appeals for Veterans Claims (Court) which, in a November 2008 memorandum decision, vacated the Board's decision and remanded for additional development.  

This appeal was again remanded by the Board in April 2010 for further development.  After the requirements of that remand were completed, in an October 2014 decision, the Board denied a rating in excess of 50 percent for the service-connected PTSD for the entire period on appeal and remanded the claim for TDIU for further development.  The Veteran appealed the October 2014 decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2015 joint motion for partial remand, vacated the Board's decision with respect to the portion of the decision that determined that a criteria for an initial 50 percent rating, but no more, for PTSD had been met, and remanded for additional consideration.  

The Board notes that the Veteran has been in receipt of temporary total disability ratings based on the need for hospitalization on six occasions during the course of this appeal.  While these periods are technically no longer on appeal, the Board has reviewed all of the evidence available from the entire period of this appeal, to include the periods where a total disability rating was in effect.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (2009) (38 C.F.R. § 4.1 requires that "a veteran's disability must be evaluated in light of its whole recorded history"). 

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a rating decision dated in September 2013; a notice of disagreement disagreeing with the September 2013 rating decision, dated in September 2014; the July 2015 joint motion for partial remand; a claim for a temporary total disability rating for the service-connected PTSD dated in September 2015; a brief from the Veteran's representative dated in December 2015; and a VA Report of Hospitalization for PTSD from March 24, 2015, to April 15, 2015.

The issue of entitlement to a temporary total disability rating for the service-connected PTSD has been raised by the record in a September 2015 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets further delay, it has determined that a remand is necessary for further development.

The Board observes that the Veteran was last afforded a VA examination for his service-connected PTSD in May 2010, and evidence recently added to the file indicates that his symptomatology may have worsened.  For example, a VA Medical Center (VAMC) Report of Hospitalization revealed that the Veteran was hospitalized for his service-connected PTSD from March 24, 2015, to April 15, 2015.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the evidence suggesting that the Veteran's service-connected PTSD may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his PTSD.

Additionally, in a December 2015 submission, the Veteran's representative requested that the Veteran be considered on an extraschedular basis due to his repeated hospitalizations for his service-connected PTSD.  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  Here, the Board finds that referral for extraschedular consideration is required under 38 C.F.R. § 3.321(b)(1).

Finally, as there are no VA treatment records associated with the file after 2009, and the Veteran has indicated regular psychiatric treatment for his service-connected PTSD, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

TDIU

In the October 2014 remand, the Board noted that the Veteran filed a claim for TDIU, which was denied by the RO in a June 2011 rating decision, and he did not appeal.  However, the Board found that although the Veteran's TDIU claim was previously denied, it had been effectively re-raised by evidence supporting a claim of unemployability that was not previously considered.  The Board noted that given its determination that a 50 percent rating was warranted for PTSD for the entire period on appeal, the issue of entitlement to TDIU should be reevaluated by the AOJ.  

The Board observes that the issue of entitlement to TDIU has not yet been reevaluated by the AOJ.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that remand is again warranted.

Manlincon Issues

In a September 2013 rating decision, the RO, in relevant part, granted entitlement to service connection for tinnitus and assigned a 10 percent evaluation, effective January 31, 2012; granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective January 31, 2012; granted entitlement to erectile dysfunction and assigned a noncompensable evaluation, effective September 28, 2012; and granted entitlement to special monthly compensation based on Loss of Use of Creative Organ, effective September 28, 2012.  In September 2014, the Veteran's representative filed a notice of disagreement with respect to the above-mentioned issues.  Specifically, the Veteran's representative expressed disagreement with the ratings granted and effective dates assigned.  As the Veteran has not been issued a Statement of the Case, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  Regardless of the Veteran's response, the AOJ must obtain all outstanding relevant treatment records from the Battle Creek and Detroit VA Medical Centers.

2.   After the above development has been completed to
   the extent possible, the Veteran should then be 
   afforded a VA psychiatric examination, with an 
   appropriate examiner, to determine the current nature 
   and severity of his service-connected PTSD.  The 
   claims folder, including a copy of this remand, must 
   be made available to the examiner, and the examiner 
   must review the entire claims file in conjunction with 
   the examination.
   
      All relevant tests and studies should be undertaken.
The examiner should describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's PTSD, specifically the level of occupational and social impairment the Veteran's PTSD creates.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score.  The examiner must provide an explanation of what the GAF score represents in terms of his psychological, social, and occupational functioning.  

A complete rationale should be given for all opinions and conclusions expressed. 

3.   After the examination has been completed, refer the
   claim for entitlement to an initial rating in excess of 
   50 percent for the service-connected PTSD to the VA 
   Director of the Compensation and Pension Service for 
   an extraschedular consideration under 38 C.F.R. 
   § 3.321(b).

4.   A Statement of the Case should be issued for the
   claims of entitlement to an initial rating in excess of 
   10 percent for tinnitus; initial compensable ratings for 
   bilateral hearing loss and erectile dysfunction; earlier 
   effective dates prior to January 31, 2012, for the grant 
   of service connection for tinnitus and bilateral hearing 
   loss; and an earlier effective date prior to September 
   28, 2012, for the grant of service connection for 
   erectile dysfunction.  The Veteran is advised that the 
   Board will only exercise appellate jurisdiction over his
   claims if he perfects a timely appeal.
   
5.   After completing any additional development deemed 
	necessary, readjudicate the Veteran's claims for 
	entitlement to an initial rating in excess of 50 percent
   for PTSD, to include consideration of whether an 
   extraschedular evaluation pursuant to 
   38 C.F.R.§ 3.321(b) is appropriate, and entitlement to 
   TDIU.  If any benefit sought remains denied, a 
   supplemental statement of the case should be provided 
   to the Veteran and his representative after according 
   the requisite time to respond.  The matter should then 
   be returned to the Board for appropriate appellate 
   review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


